Name: 2000/73/EC: Commission Decision of 31 January 2000 terminating the anti-dumping proceeding concerning imports of television camera systems originating in the United States of America (notified under document number C(2000) 208)
 Type: Decision
 Subject Matter: trade;  America;  competition;  communications;  international trade
 Date Published: 2000-02-01

 Avis juridique important|32000D00732000/73/EC: Commission Decision of 31 January 2000 terminating the anti-dumping proceeding concerning imports of television camera systems originating in the United States of America (notified under document number C(2000) 208) Official Journal L 025 , 01/02/2000 P. 0024 - 0026COMMISSION DECISIONof 31 January 2000terminating the anti-dumping proceeding concerning imports of television camera systems originating in the United States of America(notified under document number C(2000) 208)(2000/73/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 905/98(2), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 7 December 1998, the Commission received a complaint concerning the alleged injurious dumping by imports of television camera systems (hereinafter referred to as "TCS") originating in the United States of America (hereinafter referred to as "the USA").(2) The complaint was lodged by Philips BTS Broadcast Television Systems BV (hereinafter referred to as "the complainant") representing a major proportion of Community production of TCS pursuant to Articles 4(1) and 5(4) of Council Regulation (EC) No 384/96 (hereinafter referred to as the "basic Regulation").(3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) The Commission, after consultation, by a notice in the Official Journal of the European Communities(3), accordingly initiated an anti-dumping proceeding concerning imports into the Community of TCS, currently classifiable under CN codes 8525 30 90, 8537 10 91, 8537 10 99, 8529 90 81, 8529 90 88, 8543 89 95, 8528 21 14, 8528 21 16, 8528 21 90 and originating in the USA.(5) The Commission officially advised the exporting producer and importers known to be concerned as well as the representatives of the exporting country and the Community producers, about the initiation of the proceeding. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.(6) The exporting producer in the country concerned, as well as the Community producers and importers made their views known in writing. All parties who so requested within the above time limit and indicated that there were particular reasons why they should be heard were granted a hearing.(7) The Commission sent questionnaires to all parties known to be concerned and to all other companies which made themselves known to the Commission within the deadline set by the notice of initiation.(8) The Commission sought and verified all the information it deemed necessary for the purpose of a determination of dumping, injury and Community interest and carried out investigations at the premises of the following companies:(a) Community producers- Philips BTS Broadcast Television Systems BV (Breda, The Netherlands)- Thomson Broadcast Systems (Cergy-Saint Christophe, France) (hereinafter referred to as "Thomson");(b) Importer- Sony Broadcast and Professional Europe (Basingstoke, UK).(c) Exporting producer- Sony Professional Products Company (Boca RatÃ ³n, USA) (hereinafter referred to as "Sony").(9) The investigation of dumping covered the period from 1 January 1998 to 31 December 1998 (hereinafter referred to as the "investigation period"). The examination of injury covered the period from 1 January 1995 up to the end of the investigation period (hereinafter referred to as the "period considered").B. PRODUCT UNDER CONSIDERATION AND LIKE PRODUCT(10) The product under consideration in this proceeding is the same as the one at issue in the proceeding concerning TCS originating in Japan(4), i.e. television camera systems, consisting of a combination of the following parts, imported either together or separately:(a) a camera head with three or more sensors (12 mm or more charge-coupled devices) with more than 400000 pixels each, which can be connected to a rear adapter, and having a specification of the signal to noise ratio of 55 dB or more at normal gain; either in one piece with the camera head and the adapter in one housing, or separate;(b) a viewfinder (diagonal of 38 mm or more);(c) a base station or camera control unit (CCU) connected to the camera by a cable;(d) an operational control panel (OCP) for camera control (i.e. for colour adjustment lens opening or iris of single cameras);(e) a master control panel (MCP) or master set-up unit (MSU) with selected camera indication, for the overview and for adjustment of several remote cameras.(11) This product is currently classifiable under CN codes 8525 30 90, 8537 10 91, 8537 10 99, 8529 90 81, 8529 90 88, 8543 89 95, 8528 21 14, 8528 21 16, 8528 21 90.(12) The Commission found no indications that there were differences in the basic physical and technical characteristics and uses of the TCS produced in the USA and either sold on the American domestic market or exported from the USA to the Community. The investigation also showed that the products manufactured and sold by the Community industry on the Community market and those imported in the Community from the USA had the same basic technology and were both produced according to world-wide applicable industry standards. Both products had also the same uses, and they were consequently interchangeable and were competing with each other. Therefore, in the light of the above, the TCS manufactured in the USA and sold domestically or exported to the Community and the TCS manufactured and sold by the Community industry on the Community market are like products within the meaning of Article 1(4) of the basic Regulation.C. DUMPING(13) The investigation has shown the existence of dumping as regards the sole exporting producer known in this proceeding.D. INJURY AND CAUSALITY(14) Within the Community, the product concerned is manufactured by the complainant and Thomson. Both companies cooperated in the investigation. They therefore constitute the Community industry since they account for 100 % of the total Community production of the product concerned within the meaning of Article 4(1) of the basic Regulation.(15) The investigation showed that the Community industry suffered material injury within the meaning of Article 3(1) of the basic Regulation. It was also determined that this injury had been caused by the dumped imports from the USA.E. SUBSEQUENT EVENTS TO THE INITIATION OF THE PROCEEDING(16) Subsequent to the initiation of the proceeding, the sole exporting producer concerned, i.e. Sony, informed the Commission that it was definitively discontinuing its manufacturing activities of TCS in the USA, which were going to be definitively transferred to the Community. The Commission services visited Sony's premises and manufacturing plant in the USA in order to verify this information. It was confirmed in the course of that verification visit that Sony was phasing out its production of TCS in the USA with a view of closing down its manufacturing facilities for TCS in the USA as from September 1999 and transferring them to the Community. The company made an official announcement to this effect on 27th September 1999 stating that this transfer would be concluded by December 1999.(17) In the absence of any other producer of TCS in the USA, and in view of the definitive discontinuation of the manufacturing of the product concerned in the USA, imports of TCS from the USA will cease as from December 1999. In these circumstances no protective measures are necessary.F. TERMINATION OF THE PROCEEDINGS(18) The Community industry was informed of the essential facts and considerations on the basis of which the Commission intended to terminate these proceedings. Subsequently the Community industry made known its views, which were then examined in detail by the Commission,HAS DECIDED AS FOLLOWS:Sole ArticleThe anti-dumping proceedings concerning imports of television camera systems, currently classifiable within CN codes 8525 30 90, 8537 10 91, 8537 10 99, 8529 90 81, 8529 90 88, 8543 89 95, 8528 21 14, 8528 21 16 and 8528 21 90, and originating in the United States of America are hereby terminated.Done at Brussels, 31 January 2000.For the CommissionPascal LAMYMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ C 17, 22.1.1999, p. 4.(4) Council Regulation (EC) No 1015/94 of 29 April 1994 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan, as last amended by Regulation (EC) No 193/1999 (OJ L 22, 29.1.1999, p. 10).